Exhibit 10.2

 

Execution Version

 

FOURTH AMENDMENT

 

FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”), dated as of
November 12, 2015 among Envision Healthcare Corporation (the “Borrower”), the
several banks and financial institutions parties hereto that constitute
Additional Tranche B-2 Term Lenders (as further defined in
Subsection 1(b)(i) hereof) and Deutsche Bank AG New York Branch, as
Administrative Agent (the “Administrative Agent”).  Unless otherwise indicated,
all capitalized terms used herein and not otherwise defined shall have the
respective meanings provided to such terms in the Credit Agreement referred to
below (as amended by this Fourth Amendment).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the Lenders from time to time party thereto and the
Administrative Agent are parties to a Credit Agreement, dated as of May 25, 2011
(as amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, pursuant to an amendment to the Credit Agreement, to be dated as of the
date hereof (the “Third Amendment”) among the Borrower, the Lenders party
thereto and the Administrative Agent, the Credit Agreement shall be amended to,
among other things, increase the Applicable Margin with respect to the Tranche
B-2 Term Loans;

 

WHEREAS, pursuant to and in accordance with Subsection 2.6 of the Credit
Agreement, the Borrower has requested that Incremental Term Loan Commitments in
an aggregate principal amount of $365 million be made available to the Borrower,
and the Additional Tranche B-2 Term Lenders and the Administrative Agent have
agreed, upon the terms and subject to the conditions set forth herein, (a) that
the Additional Tranche B-2 Term Lenders will make Incremental Term Loans in the
form of the Additional Tranche B-2 Term Loans (as defined in
Subsection 1(b)(i) hereof), (b) that the proceeds of the Additional Tranche B-2
Term Loans will be used to finance the working capital, capital expenditures,
business requirements, acquisitions and other general corporate purposes of the
Borrower and its Restricted Subsidiaries and (c) to amend the Credit Agreement
as provided herein without the consent or approval of any other Lender, as
permitted by Subsections 2.6(d) and 11.1(d) thereof.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION ONE - Credit Agreement Amendments.  Subject to the satisfaction of the
conditions set forth in Section Two hereof:

 

(a)                                 The Additional Tranche B-2 Term Loans shall
be deemed to be “Incremental Term Loans”, the Additional Tranche B-2 Term
Lenders shall be deemed to be “Additional Lenders”, the Additional Tranche B-2
Term Loan Commitments shall be deemed to

 

--------------------------------------------------------------------------------


 

be “Incremental Term Loan Commitments” and this Fourth Amendment shall be deemed
to be an “Incremental Commitment Amendment” and a “Loan Document”, in each case,
for all purposes of the Credit Agreement and the other Loan Documents.  The
Borrower and the Administrative Agent hereby consent, pursuant to Subsections
11.6(b)(i) and 2.6(b) of the Credit Agreement, to the inclusion as an
“Additional Lender” of each Additional Tranche B-2 Term Lender that is party to
this Fourth Amendment that is not an existing Lender, an Affiliate of an
existing Lender or an Approved Fund.

 

(b)                                 Subsection 1.1 of the Credit Agreement is
hereby amended as follows:

 

i.                                          by adding the following new
definitions, to appear in proper alphabetical order:

 

“Additional Tranche B-2 Lead Arrangers”:  as defined in the definition of “Lead
Arrangers” in this Subsection 1.1.

 

“Additional Tranche B-2 Term Lender”:  any Lender having an Additional Tranche
B-2 Term Loan Commitment and/or an Additional Tranche B-2 Term Loan outstanding
hereunder.

 

“Additional Tranche B-2 Term Loan”:  the Additional Tranche B-2 Term Loans made
by the Lenders holding the Additional Tranche B-2 Term Loan Commitments to the
Borrower under Article II on the Fourth Amendment Effective Date.

 

“Additional Tranche B-2 Term Loan Commitment”:  as to any Lender, its obligation
to make Additional Tranche B-2 Term Loans to the Borrower pursuant to
Subsection 2.1(c) in an aggregate amount not to exceed at any one time
outstanding the amount set forth opposite such Lender’s name in Schedule A-1
under the heading “Additional Tranche B-2 Term Loan Commitment” or, in the case
of any Lender that is an Assignee, the amount of the assigning Lender’s
Additional Tranche B-2 Term Loan Commitment assigned to such Assignee pursuant
to Subsection 11.6(b) (in each case as such amount may be adjusted from time to
time as provided herein); collectively, as to all Lenders, the “Additional
Tranche B-2 Term Loan Commitments”.  The original aggregate amount of the
Additional Tranche B-2 Term Loan Commitments on the Fourth Amendment Effective
Date is $365 million.

 

“Additional Tranche B-2 Term Loan Percentage”:  as to any Additional Tranche B-2
Term Lender at any time, the percentage which (a) such Lender’s Additional
Tranche B-2 Term Loans and unused Additional Tranche B-2 Term Loan Commitment
then outstanding constitute of (b) the sum of all of the Additional Tranche B-2
Term Loans and unused Additional Tranche B-2 Term Loan Commitments then
outstanding (or, if the Additional Tranche B-2 Term Loan Commitments have
terminated or expired in their entirety, the percentage which such Lender’s
Additional Tranche B-2 Term Loans then outstanding

 

2

--------------------------------------------------------------------------------


 

constitutes of the aggregate Additional Tranche B-2 Term Loans then
outstanding).

 

“Fourth Amendment”:  the Fourth Amendment to Credit Agreement, dated as of the
Fourth Amendment Effective Date, among the Borrower, the Additional Tranche B-2
Term Lenders and the Administrative Agent.

 

“Fourth Amendment Effective Date”:  November 12, 2015.

 

“Original Tranche B-2 Term Loan”:  shall mean the Tranche B-2 Term Loans made by
the applicable Tranche B-2 Lenders to the Borrower under Article II on the
Second Amendment Effective Date.

 

“Original Tranche B-2 Term Loan Commitment”:  as to any Lender, its obligation
to make Original Tranche B-2 Term Loans to the Borrower pursuant to
Subsection 2.1(b) in an aggregate amount not to exceed at any one time
outstanding the amount set forth opposite such Lender’s name in Schedule A-1
under the heading “Tranche B-2 Term Loan Commitment” or, in the case of any
Lender that is an Assignee, the amount of the assigning Lender’s Original
Tranche B-2 Term Loan Commitment assigned to such Assignee pursuant to
Subsection 11.6(b) (in each case as such amount may be adjusted from time to
time as provided herein); collectively, as to all Lenders, the “Original Tranche
B-2 Term Loan Commitments”.  The original aggregate amount of the Original
Tranche B-2 Term Loan Commitments on the Second Amendment Effective Date is $635
million.

 

ii.                                       by restating the definition of
“Adjusted LIBOR Rate” as follows:

 

““Adjusted LIBOR Rate”:  with respect to any Borrowing of Eurodollar Loans for
any Interest Period, an interest rate per annum (rounded upward, if necessary,
to the nearest 1/100th of 1.00%) determined by the Administrative Agent to be
equal to the higher of (a) (i) the LIBOR Rate for such Borrowing of Eurodollar
Loans in effect for such Interest Period divided by (ii) 1 minus the Statutory
Reserves (if any) for such Borrowing of Eurodollar Loans for such Interest
Period and (b) (i) in respect of the Initial Term Loans, 1.00% and (ii) in
respect of the Tranche B-2 Term Loans, 1.00%.”

 

iii.                                    by restating the definition of
“Alternate Base Rate” as follows:

 

““Alternate Base Rate”:  for any day, a fluctuating rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1.00%) equal to the greatest of
(a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus 0.50%, (c) the Adjusted LIBOR Rate for an Interest
Period of one-month beginning on such day (or if such day is not a Business Day,
on the immediately preceding Business Day) plus 1.00% and (d) (i) in respect of
the Initial Term Loans, 2.00% and (ii) in respect of the Tranche B-2

 

3

--------------------------------------------------------------------------------


 

Term Loans, 2.00%.  If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate or the Adjusted LIBOR Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) or
(c) above, as the case may be, of the preceding sentence until the circumstances
giving rise to such inability no longer exist.  Any change in the Alternate Base
Rate due to a change in the Base Rate, the Federal Funds Effective Rate or the
Adjusted LIBOR Rate shall be effective on the effective date of such change in
the Base Rate, the Federal Funds Effective Rate or the Adjusted LIBOR Rate,
respectively.”

 

iv.                                   by restating clause (II) of the definition
of “Applicable Margin” as follows:

 

“(II) Tranche B-2 Term Loans, 3.50% per annum for Eurodollar Loans, and 2.50%
per annum for ABR Loans.”

 

v.                                      by deleting the phrase “Tranche B-2 Term
Loan Commitments” appearing in the definition of “Borrowing”, and replacing it
with the phrase “Original Tranche B-2 Term Loan Commitments, Additional Tranche
B-2 Term Loan Commitments”,

 

vi.                                   by amending and restating the definition
of “Facility” as follows:

 

““Facility”:  each of (a) the Initial Term Loan Commitments and the Extensions
of Credit made thereunder, (b) the Original Tranche B-2 Term Loan Commitments
and the Extensions of Credit made thereunder, (c) the Additional Tranche B-2
Term Loan Commitments and the Extensions of Credit made thereunder, (d)  the
Tranche B-2 Term Loan Commitments and the Extensions of Credit made thereunder
and (e) any other committed facility hereunder and the Extensions of Credit made
thereunder.”

 

vii.                                by amending and restating the definition of
“Lead Arranger” as follows:

 

““Lead Arrangers”:  in respect of (I) Initial Term Loans, Deutsche Bank
Securities Inc., Barclays Capital, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Morgan Stanley Senior Funding, Inc., RBC Capital Markets, and UBS
Securities LLC, as Joint Lead Arrangers (collectively, the “Original Lead
Arrangers”), (II) Original Tranche B-2 Term Loans, Barclays Bank PLC, Goldman
Sachs Bank USA, Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and J.P. Morgan Securities LLC, as Joint Lead Arrangers
(collectively, the “Tranche B-2 Lead Arrangers”) and (III) Additional Tranche
B-2 Term Loans, Barclays Bank PLC, Goldman Sachs Bank USA, Deutsche Bank
Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P.
Morgan Securities LLC, as Joint Lead Arrangers

 

4

--------------------------------------------------------------------------------


 

(collectively, the “Additional Tranche B-2 Lead Arrangers”).  For the avoidance
of doubt, neither Tranche B-2 Lead Arrangers nor Additional Tranche B-2 Lead
Arrangers shall constitute Lead Arrangers for the purposes of Subsections
6.1(b) and (e).”

 

viii.                             by amending and restating the definition of
“Maturity Date” as follows:

 

““Maturity Date”:  in respect of (I) Initial Term Loans, May 25, 2018, and
(II) Tranche B-2 Term Loans, October 28, 2022, as the context may require.”

 

ix.                                   by restating the definition of “Tranche
B-2 Repricing Transaction” as follows:

 

“Tranche B-2 Repricing Transaction”:  the prepayment, refinancing, substitution
or replacement of all or a portion of the Tranche B-2 Term Loans (including,
without limitation, as may be effected through any amendment, waiver or
modification to this Agreement relating to the interest rate for, or weighted
average yield of, the Tranche B-2 Term Loans), (a) if the primary purpose of
such prepayment, refinancing, substitution, replacement, amendment, waiver or
modification is (as reasonably determined by the Borrower in good faith) to
refinance the Tranche B-2 Term Loans at a lower “effective yield” (taking into
account, among other factors, margin, upfront or similar fees or original issue
discount shared with all providers of such financing, but excluding the effect
of any arrangement, commitment, underwriting, structuring, syndication or other
fees payable in connection therewith that are not shared with all providers of
such financing, and without taking into account any fluctuations in the Adjusted
LIBOR Rate, but including any LIBOR floor or similar floor that is higher than
the then Adjusted LIBOR Rate), (b) if the prepayment, refinancing, substitution,
replacement, amendment, waiver or modification is effectuated by the incurrence
by the Borrower or any Restricted Subsidiary of new Indebtedness, such new
Indebtedness is first lien secured term loan bank financing, and (c) if such
prepayment, refinancing, substitution, replacement, amendment, waiver or
modification results in such first lien secured term loan bank financing having
an “effective yield” (as reasonably determined by the Administrative Agent, in
consultation with the Borrower, consistent with generally accepted financial
practices, after giving effect to, among other factors, margin, upfront or
similar fees or original issue discount shared with all providers of such
financing (calculated based on assumed four-year average life and without
present value discount), but excluding the effect of any arrangement,
commitment, underwriting, structuring, syndication or other fees payable in
connection therewith that are not shared with all providers of such financing,
and without taking into account any fluctuations in the Adjusted LIBOR Rate, but
including any LIBOR floor or similar floor that is higher than the then
applicable Adjusted LIBOR Rate) that is less than the “effective yield” (as
reasonably determined by the Administrative Agent, in consultation with the
Borrower, on the same basis) of the Tranche B-2 Term Loans prior to being so
prepaid, refinanced, substituted

 

5

--------------------------------------------------------------------------------


 

or replaced or subject to such amendment, waiver or modification to this
Agreement.

 

x.                                      by amending and restating the definition
of “Tranche B-2 Term Loan Percentage” as follows:

 

““Original Tranche B-2 Term Loan Percentage”:  as to any Original Tranche B-2
Term Lender at any time, the percentage which (a) such Lender’s Original Tranche
B-2 Term Loans and unused Original Tranche B-2 Term Loan Commitment then
outstanding constitute of (b) the sum of all of the Original Tranche B-2 Term
Loans and unused Original Tranche B-2 Term Loan Commitments then outstanding
(or, if the Original Tranche B-2 Term Loan Commitments have terminated or
expired in their entirety, the percentage which such Lender’s Original Tranche
B-2 Term Loans then outstanding constitutes of the aggregate Original Tranche
B-2 Term Loans then outstanding).”

 

xi.                                   by amending and restating the definition
of “Other Representatives” as follows:

 

““Other Representatives”:  in respect of (I) Initial Term Loans, each of
Deutsche Bank Securities Inc., Barclays Capital, Merrill Lynch, Pierce, Fenner &
Smith Inc., Morgan Stanley Senior Funding, Inc., RBC Capital Markets, and UBS
Securities LLC, in their collective capacity as Joint Lead Arrangers, and
Barclays Capital, Merrill Lynch, Pierce, Fenner & Smith Inc., Morgan Stanley
Senior Funding, Inc., RBC Capital Markets, UBS Securities LLC, Citigroup Global
Markets Inc. and Natixis, in their collective capacity as Joint Bookmanagers,
(II) Original Tranche B-2 Term Loans, each of Barclays Bank PLC, Goldman Sachs
Bank USA, Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and J.P. Morgan Securities LLC, in their collective capacity as
Joint Bookrunners, each of Barclays Bank PLC, Goldman Sachs Bank USA, Deutsche
Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and
J.P. Morgan Securities LLC in their collective capacity as Joint Lead Arrangers,
and Fifth Third Bank, UBS Securities LLC and Wells Fargo Securities, LLC, in
their collective capacity as co-managers and (III) Additional Tranche B-2 Term
Loans, each of Barclays Bank PLC, Goldman Sachs Bank USA, Deutsche Bank
Securities Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P.
Morgan Securities LLC, in their collective capacity as Joint Bookrunners, each
of Barclays Bank PLC, Goldman Sachs Bank USA, Deutsche Bank Securities Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P. Morgan Securities
LLC in their collective capacity as Joint Lead Arrangers, and Fifth Third Bank,
UBS Securities LLC and Wells Fargo Securities, LLC, in their collective capacity
as co-managers.”

 

6

--------------------------------------------------------------------------------


 

xii.                                by amending and restating the definition of
“Tranche B-2 Term Loan” as follows:

 

“Tranche B-2 Term Loan”:  each Original Tranche B-2 Term Loan and/or Additional
Tranche B-2 Term Loan, as the context shall require; collectively, the “Tranche
B-2 Term Loans”.

 

xiii.                             by amending and restating the definition of
“Tranche B-2 Term Loan Commitment” as follows:

 

“Tranche B-2 Term Loan Commitment”:  as to any Lender, such Lender’s Original
Tranche B-2 Term Loan Commitment and/or Additional Tranche B-2 Term Loan
Commitment, as the context shall require; collectively, the “Tranche B-2 Term
Loan Commitments”.

 

xiv.                            by amending and restating the definition of
“Tranche B-2 Term Lenders” as follows:

 

““Tranche B-2 Term Lenders”: Original Tranche B-2 Lenders and/or Additional
Tranche B-2 Term Lenders, as the context shall require; collectively, the
“Tranche B-2 Term Lenders”.

 

xv.                               by amending and restating the definition of
“Tranche” as follows:

 

““Tranche”:  with respect to Term Loans or commitments, refers to whether such
Term Loans or commitments are (1) Initial Term Loans, Original Initial Term Loan
Commitments, (2) Original Tranche B-2 Term Loans or Original Tranche B-2 Term
Loan Commitments, (3) Additional Tranche B-2 Term Loans or Additional Tranche
B-2 Term Loan Commitments, (4) Tranche B-2 Term Loans or Tranche B-2 Term Loan
Commitments, (5) Incremental Loans or Incremental Commitments with the same
terms and conditions made on the same day, or (6) Extended Term Loans (of the
same Extension Series) (excluding the Additional Tranche B-2 Term Loans and
Additional Tranche B-2 Term Loan Commitments); provided that, the 2013
Supplemental Term Loans shall be considered part of the Initial Term Loans to
which such 2013 Supplemental Term Loans are added pursuant to the definition of
Initial Term Loan; provided, further, for the avoidance of doubt, that,
simultaneous with the effectiveness of the Fourth Amendment on the Fourth
Amendment Effective Date, the Original Tranche B-2 Term Loans or Original
Tranche B-2 Term Loan Commitments and the Additional Tranche B-2 Term Loans or
Additional Tranche B-2 Term Loan Commitments shall be considered part of the
same Tranche for all purposes under the Loan Documents.”

 

(c)                                  Subsection 2.1 of the Credit Agreement is
hereby amended as follows:

 

i.                                          by inserting the following as new
clause (c) thereof:

 

7

--------------------------------------------------------------------------------


 

“(c)                            Subject to the terms and conditions hereof, each
Lender holding an Additional Tranche B-2 Term Loan Commitment severally agrees
to make, in Dollars, in a single draw on the Fourth Amendment Effective Date,
one or more term loans to the Borrower in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name in Schedule A-1 under
the heading “Additional Tranche B-2 Term Loan Commitment”, as such amount may be
adjusted or reduced pursuant to the terms hereof, which Additional Tranche B-2
Term Loans:

 

(i)                                     shall, at the option of the Borrower, be
incurred and maintained as and/or converted into, ABR Loans or Eurodollar Loans;
and

 

(ii)                                  shall be made by each such Lender in an
aggregate principal amount which does not exceed the Additional Tranche B-2 Term
Loan Commitment of such Lender.

 

Once repaid, Additional Tranche B-2 Term Loans incurred hereunder may not be
reborrowed.  On the Fourth Amendment Effective Date (after giving effect to the
incurrence of Additional Tranche B-2 Term Loans on such date), the Additional
Tranche B-2 Term Loan Commitment of each Additional Tranche B-2 Term Lender
shall terminate.”

 

(d)                                 Section 2.2 of the Credit Agreement is
hereby amended as follows:

 

i.                                          by amending and restating
clause (a) thereof as follows:

 

“The Borrower agrees that, upon the request to the Administrative Agent by any
Lender made on or prior to the Closing Date (in the case of requests relating to
Loans other than the Tranche B-2 Term Loans), the Second Amendment Effective
Date (in the case of requests relating to the Original Tranche B-2 Term Loans)
or the Fourth Amendment Effective Date (in the case of requests relating to the
Additional Tranche B-2 Term Loans) or in connection with any assignment pursuant
to Subsection 11.6(b), in order to evidence such Lender’s Loan, the Borrower
will execute and deliver to such Lender a promissory note substantially in the
form of Exhibit A (each, as amended, supplemented, replaced or otherwise
modified from time to time, a “Note” and, collectively, the “Notes”), in each
case with appropriate insertions therein as to payee, date and principal amount,
payable to such Lender and in a principal amount equal to the unpaid principal
amount of the applicable Loans made (or acquired by assignment pursuant to
Subsection 11.6(b)) by such Lender to the Borrower.  Each Note in respect of an
Initial Term Loan shall be dated the Closing Date.  Each Note in respect of an
Original Tranche B-2 Term Loan shall be dated the Second Amendment Effective
Date. Each Note in respect of an Additional Tranche B-2 Term Loan shall be dated
the Fourth Amendment Effective Date.  Each Note shall be payable as provided in
Subsections 2.2(b),

 

8

--------------------------------------------------------------------------------


 

2.2(c), as applicable, and provide for the payment of interest in accordance
with Subsection 4.1.”

 

ii.                                       by amending and restating
clause (c) thereof as follows:

 

“The Tranche B-2 Term Loans of all the Lenders shall be payable in consecutive
quarterly installments beginning on March 31, 2016 up to and including the
Maturity Date in respect of the Tranche B-2 Term Loans (subject to reduction as
provided in Subsection 4.4), on the dates and in the principal amounts, subject
to adjustment as set forth below, equal to the respective amounts set forth
below (together with all accrued interest thereon) opposite the applicable
installment dates (or, if less, the aggregate amount of such Tranche B-2 Term
Loans then outstanding):

 

Date

 

Amount

Each March 31, June 30, September 30 and December 31 ending prior to the
Maturity Date in respect of the Tranche B-2 Term Loans

 

0.25% of the aggregate principal amount of the Tranche B-2 Term Loans on the
Fourth Amendment Effective Date

 

 

 

Maturity Date in respect of the Tranche B-2 Term Loans

 

all unpaid aggregate principal amounts of any outstanding Tranche B-2 Term Loans

 

(e)                                  Subsection 2.3 of the Credit Agreement is
hereby amended and restated as follows:

 

“Procedure for Term Loan Borrowing.  The Borrower shall have given the
Administrative Agent notice (which notice must have been received by the
Administrative Agent prior to 9:00 A.M., New York City time, and shall be
irrevocable after funding) on (i) the Closing Date specifying the amount of the
Initial Term Loans to be borrowed, (ii) the Second Amendment Effective Date
specifying the amount of Original Tranche B-2 Term Loans to be borrowed or
(iii) the Fourth Amendment Effective Date specifying the amount of Additional
Tranche B-2 Term Loans to be borrowed.  Upon receipt of such notice, the
Administrative Agent shall promptly notify each applicable Lender thereof.  Each
applicable Lender will make (a) in the case of the Initial Term Loans, the
amount of its pro rata share (based on its Initial Term Loan Percentage) of the
Initial Term Loan Commitments, (b) in the case of the Original Tranche B-2 Term
Loans, the amount of its pro rata share (based on its Original Tranche B-2 Term
Loan Percentage) of the Original Tranche B-2 Term Loan Commitments and (c) in
the case of the Additional Tranche B-2 Term Loans, the amount of its pro rata
share (based on its Additional Tranche B-2 Term Loan Percentage) of the
Additional Tranche B-2 Term Loan Commitments, as applicable, available to the
Administrative Agent, in each case for the account of the Borrower at the office

 

9

--------------------------------------------------------------------------------


 

of the Administrative Agent specified in Subsection 11.2 prior to 10:00 A.M.,
New York City time, on the Closing Date or the Second Amendment Effective Date,
as applicable, in funds immediately available to the Administrative Agent.  The
Administrative Agent shall on such date credit the account of the Borrower on
the books of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.”

 

(f)                                   Subsection 4.4 of the Credit Agreement is
hereby amended as follows:

 

i.                                          by amending and restating the last
sentence appearing in clause (a) thereof as follows:

 

“Each prepayment of Tranche B-2 Term Loans pursuant to this Subsection
4.4(a) made on or prior to the six-month anniversary of the Fourth Amendment
Effective Date in an amount equal to, or with the Net Cash Proceeds received by
the Borrower or any Restricted Subsidiary from, its incurrence of new
Indebtedness under first lien secured term loan bank financing in a Tranche B-2
Repricing Transaction shall be accompanied by the payment of the fee required by
Subsection 4.5(c).”

 

ii.                                       by restating the first sentence of
clause (c) thereof as follows:

 

“Subject to the last sentence of Subsection 4.4(d) and Subsection 4.4(g), each
prepayment of Term Loans pursuant to Subsections 4.4(a) and (b) shall be
allocated pro rata among the Initial Term Loans, the Tranche B-2 Term Loans, the
Incremental Term Loans and the Extended Term Loans and shall be applied within
each Tranche of Term Loans to the respective installments of principal thereof
in the manner directed by the Borrower (or, if no such direction is given, in
direct order of maturity); provided, that at the request of the Borrower, in
lieu of such application on a pro rata basis among all Tranches of Term Loans,
such prepayment may be applied to any Tranche of Term Loans so long as the
maturity date of such Tranche of Term Loans precedes the maturity date of each
other Tranche of Term Loans then outstanding or, in the event more than one
Tranche of Term Loans shall have an identical maturity date that precedes the
maturity date of each other Tranche of Term Loans then outstanding, to such
Tranches on a pro rata basis.”

 

(g)                                  Subsection 4.5(c) of the Credit Agreement
is hereby amended and restated as follows:

 

“(c)                            If on or prior to the six-month anniversary of
the Fourth Amendment Effective Date the Borrower makes an optional prepayment in
full of the Tranche B-2 Term Loans in an amount equal to, or with the Net Cash
Proceeds received by the Borrower or any Restricted Subsidiary from, its
incurrence of new Indebtedness under first lien secured bank term loan financing

 

10

--------------------------------------------------------------------------------


 

in a Tranche B-2 Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each Tranche B-2 Term Lender, a
prepayment premium of 1.0% of the aggregate principal amount of Tranche B-2 Term
Loans being prepaid.  If, on or prior to the six-month anniversary of the Fourth
Amendment Effective Date, any Lender is replaced pursuant to Subsection
11.1(g) in connection with any amendment of this Agreement (including in
connection with any refinancing transaction permitted under Subsection
11.6(g) to replace the Tranche B-2 Term Loans) that results in a Tranche B-2
Repricing Transaction, such Lender (and not any Person who replaces such Lender
pursuant to Subsection 2.8(e) or 11.1(g)) shall receive a fee equal to 1.0% of
the principal amount of the Tranche B-2 Term Loans of such Lender assigned to a
replacement Lender pursuant to Subsection 2.8(e) or 11.1(g).”

 

(h)                                 Subsection 5.16 is hereby amended and
restated as follows:

 

“The proceeds of Term Loans shall be used by the Borrower (i) in the case of the
Initial Term Loans other than the 2013 Supplemental Term Loans, to effect, in
part, the Refinancing and the other Transactions, and to pay certain fees and
expenses relating thereto, (ii) in the case of Tranche B-2 Term Loans, to
finance the working capital, capital expenditures, business requirements,
acquisitions and other general corporate purposes of the Borrower and its
Restricted Subsidiaries, (iii) in the case of Additional Tranche B-2 Term Loans,
to finance the working capital, capital expenditures, business requirements,
acquisitions and other general corporate purposes of the Borrower and its
Restricted Subsidiaries and (iv) in the case of all other Term Loans, to finance
the working capital, capital expenditures, business requirements and other
general corporate purposes of the Borrower and its Restricted Subsidiaries.”

 

(i)                                     Interest Period.  The initial Interest
period for the Additional Tranche B-2 Term Loans shall be a period commencing on
the Fourth Amendment Effective Date and ending on November 27, 2015.

 

(j)                                    Other Terms.  For the avoidance of doubt,
both the Additional Tranche B-2 Term Loans and the Original Tranche B-2 Term
Loans shall be deemed “Tranche B-2 Term Loans” for all purposes of the Credit
Agreement (including, without limitation, the definitions Applicable Margin and
Maturity Date), and any mandatory and voluntary repayments of Tranche B-2 Term
Loans under the Credit Agreement shall be made ratably between the Original
Tranche B-2 Term Loans and the Additional Tranche B-2 Term Loans based on the
outstanding principal amounts thereof on the date of such prepayment.

 

(k)                                 Schedule A of the Credit Agreement is hereby
amended by supplementing such schedule with the information specified in
Schedule 1 to this Fourth Amendment.

 

SECTION TWO - Conditions to Effectiveness relating to Credit Agreement
Amendments.  This Fourth Amendment relating to the Credit Agreement Amendments
shall

 

11

--------------------------------------------------------------------------------


 

become effective on the date (the “Fourth Amendment Effective Date”) when each
of the following conditions shall have been satisfied:

 

(a)                                 the Borrower, the Additional Tranche B-2
Term Lenders and the Administrative Agent shall have signed a counterpart hereof
(whether the same or different counterparts) and shall have delivered (including
by way of facsimile or other electronic transmission) the same to White & Case
LLP, 1155 Avenue of the Americas, New York, NY 10036, attention:  Alina Weiss
(facsimile number :  +1 212 354 8113, email address: 
alina.weiss@whitecase.com);

 

(b)                                 the Administrative Agent shall have received
(A) true and complete copies of resolutions of the board of directors or a duly
authorized committee thereof of the Borrower approving and authorizing the
execution, delivery and performance of this Fourth Amendment, and the
performance of the Credit Agreement as amended by this Fourth Amendment,
certified as of the Fourth Amendment Effective Date by a Responsible Officer,
secretary or assistant secretary of the Borrower as being in full force and
effect without modification or amendment and (B) good standing certificate (or
the equivalent thereof) for the Borrower from its jurisdiction of formation;

 

(c)                                  the Borrower shall have delivered to the
Administrative Agent and the Lenders an opinion from each of Debevoise &
Plimpton LLP, counsel to the Borrower, and the General Counsel of the Borrower,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent and dated as of the Fourth Amendment Effective Date;

 

(d)                                 the Administrative Agent shall have received
a certificate of the Borrower required pursuant to Subsection 2.6(a) and the
definition of “Maximum Incremental Facilities Amount” in the Credit Agreement;

 

(e)                                  all fees and expenses then due and payable
to the Administrative Agent, the Other Representatives in respect of the
Additional Tranche B-2 Term Loans and the Additional Tranche B-2 Term Loan
Lenders pursuant to the Fee Letter dated as of July 30, 2015, as amended, by and
among the Borrower and other parties thereto and Section Four hereof shall have
been paid on, or contemporaneously with the funding of Additional Tranche B-2
Term Loans on, the Fourth Amendment Effective Date;

 

(f)                                   prior to or simultaneously with the
effectiveness of this Fourth Amendment, the Borrower shall have entered into the
Third Amendment and it shall be effective in accordance with its terms; and

 

(g)                                  the Administrative Agent shall have
received a notice of such borrowing as required by Subsection 2.3 of the Credit
Agreement (as amended hereby).

 

The making of the Additional Tranche B-2 Term Loans by the Additional Tranche
B-2 Term Lenders hereunder shall conclusively be deemed to constitute an
acknowledgement by each Additional Tranche B-2 Term Lender that has made its
respective Additional Tranche B-2 Term Loan that each of the conditions
precedent set forth in Section

 

12

--------------------------------------------------------------------------------


 

Two of this Fourth Amendment and the Credit Agreement shall have been satisfied
in accordance with its respective terms or shall have been irrevocably waived by
such Person.

 

SECTION THREE - Representations and Warranties; No Default.  In order to induce
the Additional Tranche B-2 Term Lenders party hereto and the Administrative
Agent to enter into this Fourth Amendment, the Borrower represents and warrants
to each of such Lenders and the Administrative Agent that on and as of the date
hereof after giving effect to this Fourth Amendment, (i) no Default or Event of
Default exists as of the Fourth Amendment Effective Date; (ii) the
representations and warranties of each Loan Party contained in Section 5 of the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects on and as of the date hereof except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date; (iii) the execution, delivery and performance
of this Fourth Amendment has been duly authorized by all necessary corporate
action on the part of the Borrower, has been duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, except to the
extent that the enforceability hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law; and
(iv) the execution and delivery hereof by the Borrower and the performance and
observance by the Borrower of the provisions hereof do not violate or conflict
with (A) any Organizational Document of the Borrower or (B) any Requirement of
Law applicable to the Borrower or result in a breach of any provision of any
Contractual Obligation of the Borrower, in each case, in any respect that would
reasonably be expected to have a Material Adverse Effect.

 

SECTION FOUR - Fees.

 

(a)                                 The Administrative Agent shall have
received, for the account of the Additional Tranche B-2 Term Lenders, an upfront
fee in an amount equal to 1.00% of the sum of the aggregate principal amount of
the Additional Tranche B-2 Term Loans, which upfront fee may be structured as
original issue discount at the option of the Lead Arrangers in respect of the
Additional Tranche B-2 Term Loans.

 

(b)                                 The Borrower agrees to reimburse the
Administrative Agent and Other Representatives in respect of the Additional
Tranche B-2 Term Loans for their reasonable and documented out-of-pocket
expenses incurred by them in connection with this Fourth Amendment, including
the reasonable fees, charges and disbursements of Cahill Gordon & Reindel LLP,
counsel for the Other Representatives in respect of the Additional Tranche B-2
Term Loans, and White & Case LLP, counsel for the Administrative Agent, (I) in
the case of the Administrative Agent in accordance with Subsection 11.5 of the
Credit Agreement and (II) in the case of the Other Representatives in accordance
with the Commitment Letter dated as of July 30, 2015, as amended, by and among
the Borrower and other parties thereto.

 

SECTION FIVE - Reference to and Effect on the Credit Agreement and the Notes. 
On and after the effectiveness of this Fourth Amendment, each reference in the
Credit

 

13

--------------------------------------------------------------------------------


 

Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes and each of
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Fourth Amendment.  The
Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Fourth Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed. 
The execution, delivery and effectiveness of this Fourth Amendment shall not,
except as expressly provided herein, operate as an amendment or waiver of any
right, power or remedy of any Lender or any Agent under any of the Loan
Documents, nor constitute an amendment or waiver of any provision of any of the
Loan Documents.  The Borrower hereby expressly acknowledges the terms of this
Fourth Amendment and reaffirms, as of the date hereof, (i) the covenants and
agreements contained in each Loan Document to which it is a party, including, in
each case, such covenants and agreements as in effect immediately after giving
effect to this Fourth Amendment and the transactions contemplated hereby and
(ii) its grant of Liens on the Collateral to secure the Secured Obligations
(including, without limitation, in respect of the Additional Tranche B-2 Term
Loans) pursuant to the Security Documents.

 

SECTION SIX - Execution in Counterparts.  This Fourth Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which, when taken
together, shall constitute a single contract.  Delivery of an executed
counterpart of this Fourth Amendment by facsimile transmission or electronic
photocopy (i.e., “pdf”) shall be effective as delivery of a manually executed
counterpart of this Fourth Amendment.

 

SECTION SEVEN - Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS FOURTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed and delivered as of the day and year first above written.

 

 

ENVISION HEALTHCARE

 

CORPORATION

 

 

 

 

By:

/s/ Randel G. Owen

 

Name: 

Randel G. Owen

 

Title: 

Chief Financial Officer

 

[Signature Page to Fourth Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent and Collateral Agent

 

 

 

 

By:

/s/ Michael Winters

 

Name:

Michael Winters

 

Title:

Vice President

 

 

 

 

By:

/s/ Michael Shannon

 

Name:

Michael Shannon

 

Title:

Vice President

 

[Signature Page to Fourth Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

By:

/s/ Ritam Bhalla

 

Name:

Ritam Bhalla

 

Title:

Director

 

[Signature Page to Fourth Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

Each Guarantor acknowledges and consents to each of the foregoing provisions of
this Fourth Amendment and the incurrence of the Additional Tranche B-2 Term
Loans.  Each Guarantor further acknowledges and agrees that all Obligations with
respect to the Additional Tranche B-2 Term Loans shall be fully guaranteed and
secured pursuant to the Guarantee and Collateral Agreement in accordance with
the terms and provisions thereof.  Each Guarantor hereby agrees to the
amendments contemplated by Section One hereof.

 

 

GUARANTORS:

 

 

 

ENVISION HEALTHCARE INTERMEDIATE CORPORATION

 

 

 

 

By:

/s/ William A. Sanger

 

 

Name:

William A. Sanger

 

 

Title:

Chief Executive Officer

 

 

 

CLINICAL PARTNERS MANAGEMENT COMPANY, LLC

 

NORTHWOOD ANESTHESIA ASSOCIATES, L.L.C.

 

 

 

 

By:

/s/ William A. Sanger

 

 

Name:

William A. Sanger

 

 

Title:

Chief Executive Officer

 

[Signature Page to Fourth Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

A1 LEASING, INC.

 

ABBOTT AMBULANCE, INC.

 

ACCENT HOME HEALTH CARE, INC.

 

ADAM TRANSPORTATION SERVICE, INC.

 

AFFILION, INC.

 

AIR AMBULANCE SPECIALISTS, INC.

 

AMBULANCE ACQUISITION, INC.

 

AMERICAN EMERGENCY PHYSICIANS MANAGEMENT, INC.

 

AMERICAN INVESTMENT ENTERPRISES, INC.

 

AMERICAN MEDICAL PATHWAYS, INC.

 

AMERICAN MEDICAL RESPONSE AMBULANCE SERVICE, INC.

 

AMERICAN MEDICAL RESPONSE HOLDINGS, INC.

 

AMERICAN MEDICAL RESPONSE MANAGEMENT, INC.

 

AMERICAN MEDICAL RESPONSE MID-ATLANTIC, INC.

 

AMERICAN MEDICAL RESPONSE NORTHWEST, INC.

 

AMERICAN MEDICAL RESPONSE OF COLORADO, INC.

 

AMERICAN MEDICAL RESPONSE OF CONNECTICUT, INCORPORATED

 

AMERICAN MEDICAL RESPONSE OF GEORGIA, INC.

 

AMERICAN MEDICAL RESPONSE OF ILLINOIS, INC.

 

AMERICAN MEDICAL RESPONSE OF INLAND EMPIRE

 

AMERICAN MEDICAL RESPONSE OF MASSACHUSETTS, INC.

 

AMERICAN MEDICAL RESPONSE OF NORTH CAROLINA, INC.

 

AMERICAN MEDICAL RESPONSE OF OKLAHOMA, INC.

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Fourth Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

AMERICAN MEDICAL RESPONSE OF SOUTH CAROLINA, INC.

 

AMERICAN MEDICAL RESPONSE OF SOUTHERN CALIFORNIA

 

AMERICAN MEDICAL RESPONSE OF TENNESSEE, INC.

 

AMERICAN MEDICAL RESPONSE OF TEXAS, INC.

 

AMERICAN MEDICAL RESPONSE WEST

 

AMERICAN MEDICAL RESPONSE, INC.

 

AMR HOLDCO, INC.

 

APH LABORATORY SERVICES, INC.

 

ASSOCIATED AMBULANCE SERVICE, INC.

 

ATLANTIC AMBULANCE SERVICES ACQUISITION, INC.

 

ATLANTIC/KEY WEST AMBULANCE, INC.

 

ATLANTIC/PALM BEACH AMBULANCE, INC.

 

BESTPRACTICES, INC.

 

BLYTHE AMBULANCE SERVICE

 

BROWARD AMBULANCE, INC.

 

DESERT VALLEY MEDICAL TRANSPORT, INC.

 

EHR MANAGEMENT CO.

 

EMCARE ANESTHESIA PROVIDERS, INC.

 

EMCARE HOLDCO, INC.

 

EMCARE HOLDINGS INC.

 

EMCARE OF CALIFORNIA, INC.

 

EMCARE PHYSICIAN PROVIDERS, INC.

 

EMCARE PHYSICIAN SERVICES, INC.

 

EMCARE, INC.

 

EMERGENCY MEDICAL SERVICES LP CORPORATION

 

EMERGENCY MEDICINE EDUCATION SYSTEMS, INC.

 

EVERGREEN EMERGENCY SERVICES OF ALLENTOWN, INC.

 

FIVE COUNTIES AMBULANCE SERVICE, INC.

 

FLORIDA EMERGENCY PARTNERS, INC.

 

FOUNTAIN AMBULANCE SERVICE, INC.

 

 

 

 

By:  

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Fourth Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

GOLD COAST AMBULANCE SERVICE

 

GREATER PINELLAS TRANSPORTATION MANAGEMENT SERVICES, INC.

 

GUARDIAN HEALTH CARE, INC.

 

GUARDIAN HEALTHCARE GROUP, INC.

 

GUARDIAN HEALTHCARE HOLDINGS, INC.

 

HANK’S ACQUISITION CORP.

 

HEALTH PRIORITY HOME CARE, INC.

 

HEALTHCARE ADMINISTRATIVE SERVICES, INC.

 

HEMET VALLEY AMBULANCE SERVICE, INC.

 

HERREN ENTERPRISES, INC.

 

HOLIDAY ACQUISITION COMPANY, INC.

 

INTERNATIONAL LIFE SUPPORT, INC.

 

JLM HEALTHCARE, INC.

 

KMAC, INC.

 

KUTZ AMBULANCE SERVICE, INC.

 

LIFE LINE AMBULANCE SERVICE, INC.

 

LIFECARE AMBULANCE SERVICE, INC.

 

LIFEFLEET SOUTHEAST, INC.

 

MEDEVAC MEDICAL RESPONSE, INC.

 

MEDEVAC MIDAMERICA, INC.

 

MEDIC ONE AMBULANCE SERVICES, INC.

 

MEDIC ONE OF COBB, INC.

 

MEDI-CAR AMBULANCE SERVICE, INC.

 

MEDI-CAR SYSTEMS, INC.

 

MEDICS AMBULANCE SERVICE (DADE), INC.

 

MEDICS AMBULANCE SERVICE, INC.

 

MEDICS AMBULANCE, INC.

 

MEDICS EMERGENCY SERVICES OF PALM BEACH COUNTY, INC.

 

MEDICS SUBSCRIPTION SERVICES, INC.

 

MEDICS TRANSPORT SERVICES, INC.

 

MEDICWEST AMBULANCE, INC.

 

MEDICWEST HOLDINGS, INC.

 

MEDLIFE EMERGENCY MEDICAL SERVICE, INC.

 

MEDSTAT EMS, INC.

 

MERCY AMBULANCE OF EVANSVILLE, INC.

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Fourth Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

MERCY LIFE CARE

 

MERCY, INC.

 

METRO AMBULANCE SERVICE (RURAL), INC.

 

METRO AMBULANCE SERVICE, INC.

 

METRO AMBULANCE SERVICES, INC.

 

METROPOLITAN AMBULANCE SERVICE

 

MIDWEST AMBULANCE MANAGEMENT COMPANY

 

MOBILE MEDIC AMBULANCE SERVICE, INC.

 

NEVADA RED ROCK AMBULANCE, INC.

 

NEVADA RED ROCK HOLDINGS, INC.

 

OHERBST, INC.

 

PARAMED, INC.

 

PARK AMBULANCE SERVICE INC.

 

PHYSICIAN ACCOUNT MANAGEMENT, INC.

 

PHYSICIANS & SURGEONS AMBULANCE SERVICE, INC.

 

PROVIDER ACCOUNT MANAGEMENT, INC.

 

PUCKETT AMBULANCE SERVICE, INC.

 

RADIOLOGY STAFFING SOLUTIONS, INC.

 

RADSTAFFING MANAGEMENT SOLUTIONS, INC.

 

RANDLE EASTERN AMBULANCE SERVICE, INC.

 

REIMBURSEMENT TECHNOLOGIES, INC.

 

RIVER MEDICAL INCORPORATED

 

S. FISHER & S. THOMAS INC.

 

SEMINOLE COUNTY AMBULANCE, INC.

 

SPRINGS AMBULANCE SERVICE, INC.

 

STAT HEALTHCARE, INC.

 

SUNRISE HANDICAP TRANSPORT CORP.

 

T.M.S. MANAGEMENT GROUP INC.

 

TEK AMBULANCE, INC.

 

TIDEWATER AMBULANCE SERVICE, INC.

 

TKG, INC.

 

TRANSPORTATION MANAGEMENT SERVICES OF BREVARD, INC.

 

TROUP COUNTY EMERGENCY MEDICAL SERVICES, INC.

 

VELITA SMITH HOME HEALTH, INC.

 

V.I.P. PROFESSIONAL SERVICES, INC.

 

VISTA STAFFING SOLUTIONS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Fourth Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

ACCESS 2 CARE, LLC

 

 

 

 

By: MISSION CARE SERVICES, LLC, as Manager of Access 2 Care, LLC

 

 

 

 

By: AMERICAN MEDICAL RESPONSE, INC., as Manager of Mission Care Services, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

ACUTE MANAGEMENT, LLC

 

 

 

 

By: HAWKEYE HOLDCO LLC, as Sole Member of Acute Management, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

AGAPE HEALTH CARE AGENCY, LLC.

 

CARE CONNECTION OF CINCINNATI LLC

 

GEM CITY HOME CARE, LLC

 

GUARDIAN OHIO NEWCO, LLC

 

 

 

 

By:GUARDIAN HEALTHCARE HOLDINGS, INC., as Sole Member of Agape Health Care
Agency, LLC, Care Connection of Cincinnati LLC, Gem City Home Care, LLC and
Guardian Ohio NewCo, LLC

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Fourth Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

ALPHA PHYSICIAN RESOURCES, L.L.C.

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

AMERICAN MEDICAL RESPONSE DELAWARE VALLEY, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

AMERICAN MEDICAL RESPONSE HPPP, LLC

 

 

 

 

By: AMERICAN MEDICAL RESPONSE, INC., as Sole Member of American Medical Response
HPPP, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

AMERICAN MEDICAL RESPONSE OF MARICOPA, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

AMERICAN MEDICAL RESPONSE OF PIMA, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Fourth Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

AMR BROCKTON, L.L.C.

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

APEX ACQUISITION LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

ARKANSAS RIVER EMERGENCY SERVICES, LLC

 

 

 

 

 

 

By: PHOENIX EMERGENCY PHYSICIANS OF THE NORTHEAST, LLC, as Sole Member of
Arkansas River Emergency Services, LLC

 

 

 

 

By: PHOENIX PHYSICIANS, LLC, as Sole Member of Phoenix Emergency Physicians of
the Northeast, LLC

 

 

 

 

By: EMCARE, INC., as Sole Member of Phoenix Physicians, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Fourth Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

BRAVO REIMBURSEMENT SPECIALIST, L.L.C.

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

CMORX, LLC

 

 

 

 

By:

EMCARE, INC., as Sole Member of CMORx, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Fourth Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

DAN RIVER EMERGENCY SERVICES, LLC

 

EMERGENCY SERVICES OF CENTRAL OHIO, LLC

 

PHOENIX EMERGENCY MEDICINE OF BROWARD, LLC

 

PHOENIX EMERGENCY PHYSICIANS OF THE MIDWEST, LLC

 

PHOENIX EMERGENCY PHYSICIANS OF THE NORTHEAST, LLC

 

PHOENIX EMERGENCY PHYSICIANS OF THE SOUTHEAST, LLC

 

PHOENIX EMERGENCY SERVICES OF INVERNESS, LLC

 

PHOENIX EMERGENCY SERVICES OF LEESBURG, LLC

 

PHOENIX OBSTETRICS/GYNECOLOGY, LLC

 

PHOENIX PEDIATRICS OF BROWARD, LLC

 

 

 

 

By: PHOENIX PHYSICIANS, LLC, as Sole Member of Dan River Emergency Services,
LLC, Emergency Services of Central Ohio, LLC, Phoenix Emergency Medicine of
Broward, LLC, Phoenix Emergency Physicians of the Midwest, LLC, Phoenix
Emergency Physicians of the Northeast, LLC, Phoenix Emergency Physicians of the
Southeast, LLC, Phoenix Emergency Services of Inverness, LLC, Phoenix Emergency
Services of Leesburg, LLC, Phoenix Obstetrics/Gynecology, LLC and Phoenix
Pediatrics of Broward, LLC

 

 

 

 

By: EMCARE, INC., as Sole Member of Phoenix Physicians, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

ED SOLUTIONS, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Fourth Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

EDIMS, L.L.C.

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

EMS MANAGEMENT LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

EMS OFFSHORE MEDICAL SERVICES, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

EMSC SERVICESCO, LLC

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

EVERRAD, LLC

 

 

 

 

By: TEMPLETON READINGS, LLC, as Sole Member of EverRad, LLC

 

 

 

 

 

By: EMCARE, INC., as Sole Member of Templeton Readings, LLC

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

 

Name:

Craig A. Wilson

 

 

 

Title:

Secretary

 

[Signature Page to Fourth Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

EVOLUTION HEALTH LLC

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

EVOLUTION MOBILE IMAGING, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

HAWKEYE HOLDCO LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

MEDASSOCIATES, LLC

 

 

 

 

By: EMCARE, INC., as Sole Member of MedAssociates, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

MISSION CARE OF ILLINOIS, LLC

 

 

 

 

By: MISSION CARE SERVICES, LLC, as Manager  of Mission Care of Illinois, LLC

 

 

 

 

 

By: AMERICAN MEDICAL RESPONSE, INC., as Manager of Mission Care Services, LLC

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

 

Name:

Craig A. Wilson

 

 

 

Title:

Secretary

 

[Signature Page to Fourth Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

MISSION CARE OF MISSOURI, LLC

 

 

 

 

By: MISSION CARE SERVICES, LLC, as Manager of Mission Care of Missouri, LLC

 

 

 

 

 

By: AMERICAN MEDICAL RESPONSE, INC., as Manager of Mission Care Services, LLC

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

 

Name:

Craig A. Wilson

 

 

 

Title:

Secretary

 

 

 

 

 

MISSION CARE SERVICES, LLC

 

 

 

 

By: AMERICAN MEDICAL RESPONSE, INC., as Manager of Mission Care Services, LLC

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

MSO NEWCO, LLC

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Fourth Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

PHOENIX PHYSICIANS, LLC

 

STREAMLINED MEDICAL SOLUTIONS LLC

 

 

 

 

By: EMCARE, INC., as Sole Member of Phoenix Physicians, LLC and Streamlined
Medical Solutions LLC

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

 

Name:

Craig A. Wilson

 

 

 

Title:

Secretary

 

 

 

 

 

PINNACLE CONSULTANTS MID-ATLANTIC, L.L.C.

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

PROVEN HEALHCARE SOLUTIONS OF NEW JERSEY, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

PROVIDACARE, L.L.C.

 

 

 

 

By: AMERICAN MEDICAL PATHWAYS, INC., as Sole Member of ProvidaCare, L.L.C.

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Fourth Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

REGIONAL EMERGENCY SERVICES, L.P.

 

 

 

 

By: FLORIDA EMERGENCY PARTNERS, INC., as General Partner of Regional Emergency
Services, L.P.

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

 

Name:

Craig A. Wilson

 

 

 

Title:

Secretary

 

 

 

 

 

ROSE RADIOLOGY, LLC

 

 

 

 

 

 

By: SPOTLIGHT HOLDCO LLC, as Sole Member of Rose Radiology, LLC

 

 

 

 

 

By: EMCARE, INC., as Sole Member of EmCare, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

SEAWALL ACQUISITION, LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

SPOTLIGHT HOLDCO LLC

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Fourth Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

SUN DEVIL ACQUISITION LLC

 

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

 

Name:

Craig A. Wilson

 

 

 

Title:

Secretary

 

 

 

 

 

TEMPLETON READINGS, LLC

 

 

 

 

By: EMCARE, INC., as Sole Member of Templeton Readings, LLC

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

 

 

 

 

WHITAKER PHYSICIANS SERVICES, L.L.C.

 

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name:

Craig A. Wilson

 

 

Title:

Secretary

 

[Signature Page to Fourth Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS (cont’d):

 

 

 

AMR BAY STATE, LLC

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name: Craig A. Wilson

 

 

Title: Secretary

 

 

 

 

 

COMMUNITY EMS, INC.

 

EMERGENCY MEDICAL TRANSPORTATION, INC.

 

MARLBORO HUDSON AMBULANCE &

 

WHEELCHAIR SERVICE, INC.

 

VITAL ENTERPRISES, INC.

 

 

 

 

 

By:

/s/ Craig A. Wilson

 

 

Name: Craig A. Wilson

 

 

Title: Secretary

 

[Signature Page to Fourth Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT

 

Deutsche Bank AG New York Branch, as ABL Agent under that certain Intercreditor
Agreement dated as of May 25, 2011 (the “Intercreditor Agreement”) and Deutsche
Bank AG New York Branch, as Term Loan Agent under the Intercreditor Agreement
hereby acknowledge that the issuance of the Additional Tranche B-2 Term Loans
will constitute Term Loan Obligations (as defined in the Intercreditor
Agreement), under the Original Term Loan Credit Agreement (as defined in the
Intercreditor Agreement).

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

in its capacity as ABL Agent

 

 

 

 

 

By:

/s/ Michael Winters

 

Name:

Michael Winters

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Michael Shannon

 

Name:

Michael Shannon

 

Title:

Vice President

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

in its capacity as Term Loan Agent

 

 

 

 

 

By:

/s/ Michael Winters

 

Name:

Michael Winters

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Michael Shannon

 

Name:

Michael Shannon

 

Title:

Vice President

 

[Signature Page to Fourth Amendment to Term Loan Credit Agreement]

 

--------------------------------------------------------------------------------